                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:13-CR-00096-KDB-DSC-7

 UNITED STATES OF AMERICA,


    v.                                                         ORDER

 LAVORIS QUOSEAN HECTOR,

                Defendant.


   THIS MATTER is before the Court on Defendant Lavoris Qousean Hector’s pro se motion

for compassionate release and home confinement based on the COVID-19 pandemic under 18

U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus Aid, Relief, and Economic

Security (CARES) Act of 2020. (Doc. No. 224). Having carefully reviewed the Defendant’s

motion, exhibits, and all other relevant portions of the record, the Court will deny the motion

without prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                     I.    BACKGROUND

   In 2014, Defendant pled guilty to one count of conspiracy to possess with intent to distribute

cocaine base, a Schedule II controlled substance. (Doc. No. 128). He was sentenced to 120 months

imprisonment plus five years of supervised release. (Doc. No. 183).

   Defendant is a 32-year-old male confined at FCI Beckley, a medium-security federal

corrections institution in West Virginia, with a projected release date of November 19, 2022.

Defendant seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A). He claims he suffers from hypertension, obesity, high liver enzymes and was born




      Case 5:13-cr-00096-KDB-DSC Document 226 Filed 10/08/20 Page 1 of 5
with a heart murmur. (Doc. No. 224, at 2). According to his Presentence Report, he reported that

he suffers from high blood pressure and takes medication daily for this condition. (Doc. No. 179,

¶ 77). Defendant has provided minimal medical information which indicates he is obese and has

hypertension for which he is taking Lisinopril daily for said condition. (Doc. No. 225).

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where




      Case 5:13-cr-00096-KDB-DSC Document 226 Filed 10/08/20 Page 2 of 5
pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant requested compassionate release from the warden on September 9, 2020. While he

attaches a denial of his request for compassionate release from the warden dated September 18,

2020, he has not exhausted all administrative appeals of the warden’s adverse decision that are

available to him within the BOP.

    According to the BOP’s website, FCI Beckley currently has 3 inmates and no staff with

confirmed active cases of COVID-19. There are approximately 1,200 inmates at FCI Beckley.

There have been no inmate nor staff deaths and 15 inmates have recovered and 5 staff have

recovered. Given this information, the Court finds that Defendant has not met his burden of

showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With so

few positive cases at FCI Beckley, requiring Defendant to exhaust his administrative remedies

within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the possible spread of COVID-19 to the inmate population at FCI Beckley are




        Case 5:13-cr-00096-KDB-DSC Document 226 Filed 10/08/20 Page 3 of 5
not enough for this Court to excuse the exhaustion requirement, especially considering the BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread at FCI Beckley.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

    The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

    For these reasons, the Court will deny Defendant’s motion without prejudice to a renewed

motion properly supported by evidence and once he has appropriately exhausted his administrative

remedies.

                                        III.    CARES ACT

    In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the




      Case 5:13-cr-00096-KDB-DSC Document 226 Filed 10/08/20 Page 4 of 5
Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

                                         IV.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s pro se motion for compassionate release

(Doc. No. 224), is DENIED without prejudice to a renewed motion properly supported by

evidence and after exhaustion of his administrative remedies.

       SO ORDERED.



                                     Signed: October 7, 2020




      Case 5:13-cr-00096-KDB-DSC Document 226 Filed 10/08/20 Page 5 of 5
